COURT
OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-238-CV
IN RE JOHN DILLARD           
           
           
           
           
           
RELATOR
------------
ORIGINAL PROCEEDING
------------
MEMORANDUM OPINION(1)
------------
The court has considered relator's
petition for writ of mandamus and request for emergency relief and is of the
opinion that relief should be denied. Accordingly, relator's petition for writ
of mandamus and request for emergency relief are denied.
Relator shall pay all costs of this
original proceeding, for which let execution issue.
 
                                                           
PER CURIAM
 
PANEL A:  GARDNER, J.; CAYCE, C.J.;
and HOLMAN, J.
                   
CAYCE, C.J. not participating.
DELIVERED: August 15, 2003

1. See Tex. R. App. P. 47.4.